Title: To George Washington from Brigadier General Duportail, 16 January 1780
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


          
            Sir
            Morris Town January 16th 1780
          
          I take the liberty to recommend to your Excellency, Captain Neven who asks to be placed in The Corps of Engineers and who appears to me to have every claim to this favour—Your Excellency will see by the Letter which he has written me and which I annex, that he has long done the Service of [a]n Engineer. Colonel Koskiuske has told me much in his favour, and Colonel Gouvion, with whom he was employed all last Winter at King’s ferry has Spoke to me of him in a manner still more favorable. He found him intelligent, attentive to duty, active and according to The informations I have had besides, it appears that he has always conducted himself perfectly well where ever he has been. He was appointed Captain in Malcom’s Regiment, in The year 1777—so that he expects not to be made less Than a Captain in the Corps of Engineers—and as since it was reformed on the 23d of April 1779. he has been always employed as an Engineer, it would only be just that his Commission be datted from that time and that he Should have his appointments from that period.
          I pray Your Excellency to be so good that I may avail myself of This occasion to represent That The officers of Sappers and Miners have not received their Commissions, I wrote about a month ago to the Board of War upon this Subject but having received no answer I am obliged to importune Your Excellency a new—and to pray that you will be so good as to write to them again. I have the honour to be, with the highest Respect Your Exc[e]llency The most obedient and very humb[l]e Servent
          
            Duportail br⟨ig⟩. genr.Commdt of the engin[e]er⟨s⟩
          
        